UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1792



BRENDA SWAIM,

                                               Plaintiff - Appellant,

          versus


WESTCHESTER   ACADEMY,   INCORPORATED;      PETER
COWEN; HARRY LEJDA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-486-1)


Submitted:   April 17, 2003                  Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark F. Reynolds, II, High Point, North Carolina, for Appellant.
Allan R. Gitter, Alison R. Bost, WOMBLE, CARLYLE, SANDRIDGE & RICE,
P.L.L.C., Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda Swaim appeals the district court’s order granting

summary judgment on some claims and dismissing other claims in her

employment discrimination suit.        We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     See Swaim v. Westchester Academy,

No. CA-01-486-1 (M.D.N.C. June 21, 2002).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2